UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

JACKSONVILLE DIVISION

JOHN S. JORDAN,

Plaintiff,
v. CASE NO. 3:18-cv-145-J-20PDB
A.S.A.P. TOWING, INC.,

Defendant.

/
0 R D E R

THIS CAUSE is before this Court following a Report and Recommendation (Dkt. 12)
that recommends this case be dismissed without prejudice for lack of subject matter jurisdiction.
No objections were filed to the Report and Recommendation. After an independent review of the
record and upon consideration of the Report and Recommendation, this Court adopts the same in
all respects.

Accordingly, it is ORDERED:

1. The Magistrate Judge’s Report and Recommendation (Dkt. 12) is ADOPTED;

2. This case is DISMISSED without prejudice for lack of subject-matter jurisdiction; and

3. The Clerk is DIRECTED to terminate the pending motions and close this case.

DONE AND ENTERED at Jacksonville, Florida, this é day of December, 2018.

 

Copies to: .

Hon. Patricia D. Barksdale

John S. Jordan, pro se
Desoto Correctional Institution
l13617 S.E. Highway #70
Arcadia, FL 34266-7800

